Exhibit 10.1

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement is dated as of February 17, 2012 (this
“Agreement”), between SafeStitch Medical, Inc., a Delaware corporation (the
“Company”), and the purchasers whose names and addresses are set forth on the
signature pages hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, the Company desires to sell to each Purchaser, and each Purchaser
desires to purchase from the Company, shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), on the terms and subject to the
conditions set forth in this Agreement (the “Transaction”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:

Article 1
Purchase and Sale of Common Stock

1.1 Purchase and Sale of the Shares. Subject to the terms and conditions hereof,
the Company hereby agrees to issue and sell an aggregate of 20,794,000 shares
(the “Shares”) to the Purchasers at a per share purchase price of $0.40 per
share (“Per Share Purchase Price”). Each Purchaser hereby agrees to purchase
from the Company the number of shares set forth on such Purchaser’s signature
page hereto (the “Purchaser Shares”), for an aggregate purchase price equal to
the number of shares purchased by such Purchaser multiplied by the Per Share
Purchase Price (the “Purchase Price”).

1.2 Closing; Deliverables. The closing of the issuance and sale of the Shares
(the “Closing”) shall take place at the Company’s offices in Miami, Florida on
February 17, 2012, or as soon as possible thereafter (the “Closing”). At
Closing, (A) the Company shall deliver to each Purchaser a copy of the Company’s
instructions to its transfer agent instructing the transfer agent to deliver one
or more stock certificates evidencing the Shares, inclusive of such restrictive
and other legends as set forth in Section 5.1 hereof, and (B) each Purchaser
shall pay to the Company the Purchase Price by wire transfer of immediately
available U.S. funds.

Article 2
Additional Agreements

The Company and each Purchaser shall cooperate and use their respective
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, necessary, proper or advisable under this
Agreement and applicable laws and regulations to consummate and make effective
the sale of the Shares (the “Sale”) and the other transactions contemplated by
this Agreement as soon as practicable, including preparing and filing as
promptly as practicable all documentation to effect all necessary applications,
notices, petitions, filings and other documents and to obtain as promptly as
practicable all permits, consents, approvals and authorizations necessary or
advisable to be obtained from any third party and/or any governmental entity in
order to consummate the sale or any of the other transactions contemplated by
this Agreement.

Article 3
Representations and Warranties of the Company

The Company represents and warrants to the Purchasers as of the date hereof as
follows:

3.1 Authorization of Agreements, etc. The execution and delivery by the Company
of this Agreement, the performance by the Company of its obligations hereunder,
and the issuance, sale and delivery of the Shares have been duly authorized by
all requisite corporate action and will not result in any violation of, be in
conflict with, or constitute a default under, with or without the passage of
time or the giving of notice: (a) any provision of the Company’s Certificate of
Incorporation, as amended, or Bylaws, as amended; (b) any provision of any
judgment, decree or order to which the Company is a party or by which it is
bound; (c) any material contract or agreement to which the Company is a party or
by which it is bound (as defined in Item 601(b)(10) of Regulation S-K under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)); or (d) any
statute, rule or governmental regulation applicable to the Company, except for
such violations, conflicts or defaults as would not individually or in the
aggregate have a material adverse effect on the Company.

3.2 Valid Issuance of Common Stock. The Shares have been duly authorized and,
when issued, sold and delivered in accordance with this Agreement for the
consideration expressed herein will be validly issued, fully paid and
nonassessable and will be free and clear of all liens, charges and encumbrances
(collectively, “Encumbrances”) of any nature whatsoever except for
(i) restrictions on transfer under this Agreement and under applicable Federal
and state securities laws and (ii) Encumbrances created by each Purchaser.

3.3 Validity. This Agreement has been duly executed and delivered by the Company
and constitutes the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

3.4 Brokers and Finders. Neither the Company nor any of its subsidiaries,
officers, directors or employees has employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders’ fees in connection
with the Sale or the other transactions contemplated by this Agreement.

Article 4
Representations and Warranties of Each Purchaser

Each Purchaser represents and warrants to the Company as of the date hereof as
follows:

4.1 Authorization of Agreements, etc. Purchaser has full right, power, authority
and capacity to enter into this Agreement and to consummate the transactions
contemplated hereby, and the execution and delivery by Purchaser of this
Agreement and the performance by Purchaser of its obligations hereunder have
been duly authorized by all requisite corporate or other action and will not
result in any violation of, be in conflict with, or constitute a default under,
with or without the passage of time or the giving of notice: (a) any provision
of the Purchaser’s organizational documents as currently in effect (if Purchaser
is not a natural person); (b) any provision of any judgment, decree or order to
which Purchaser is a party or by which it is bound; (c) any material contract or
agreement to which the Company is a party or by which it is bound (as defined in
Item 601(b)(10) of Regulation S-K under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)); or (d) any statute, rule or governmental
regulation applicable to the Company, except for such violations, conflicts or
defaults as would not individually or in the aggregate have a material adverse
effect on the Company..

4.2 Validity. This Agreement has been duly executed and delivered by Purchaser
and constitutes the legal, valid and binding obligation of Purchaser,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

4.3 Investment Representations.

(a) Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and, if Purchaser is other than a natural person, was not
organized for the specific purpose of acquiring the Purchaser Shares;

(b) Purchaser is knowledgeable, sophisticated and experienced in financial and
business matters and has sufficient knowledge and experience in investing in
companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Company and it is able financially to bear the
risks thereof;

(c) the Purchaser Shares being purchased by Purchaser hereunder are being
acquired for Purchaser’s own account solely for the purpose of investment and
not with a present view to, or for sale in connection with, any distribution
thereof;

(d) Purchaser understands and acknowledges that:

(i) the Shares have not been registered under the Securities Act or any state
securities laws and are being offered and sold in reliance upon specific
exemptions from the registration requirements of the Securities Act and state
securities laws, and the Company is relying upon the truth and accuracy of, and
Purchaser’s compliance with, the representations, warranties, covenants,
agreements, acknowledgments and understandings of Purchaser contained in this
Agreement in order to determine the availability of such exemptions and the
eligibility of Purchaser to acquire the Purchaser Shares;

(ii) the Purchaser Shares must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
such registration;

(iii) the Purchaser Shares will bear a legend substantially in the form set
forth in Section 5.1 herein; and

(iv) the Company will make a notation on its transfer books to such effect;

(e) the Company has made available to Purchaser all documents and information
that the Purchaser has requested relating to an investment in the Shares, and
Purchaser has had an opportunity to discuss this investment with representatives
of the Company and ask questions of them; and

(f) Purchaser has, in connection with its decision to purchase the Purchaser
Shares, relied solely upon the representations and warranties of the Company
contained in this Agreement.

4.4 Risk of Loss. Purchaser understands that its investment in the Purchaser
Shares involves a significant degree of risk, including a risk of total loss of
Purchaser’s investment, and Purchaser has full cognizance of and understands all
of the risk factors related to its purchase of the Purchaser Shares, including,
but not limited to, those set forth in the Annual, Quarterly and Current Reports
filed by the Company with the Securities and Exchange Commission. Purchaser
understands that no representation is being made as to the future value of the
Purchaser Shares.

4.5 Confidentiality. Purchaser understands that this Agreement, the information
contained in all materials provided to Purchaser by the Company and its
representatives, including any information conveyed orally, in connection with
the transactions contemplated hereunder (“Confidential Information”), is
strictly confidential and proprietary to the Company and is being provided to
Purchaser solely for Purchaser’s confidential use in connection with the
transactions contemplated hereunder. Purchaser agrees to use the Confidential
Information solely for the purpose of evaluating a possible investment in the
Shares, and Purchaser acknowledges that it is prohibited from distributing,
divulging or discussing any Confidential Information, in whole or in part, with
any person, except Purchaser’s financial, investment or legal advisors (such
persons, “Authorized Advisors”), solely to the extent necessary for such
Authorized Advisors to assist Purchaser with its proposed investment in the
Shares. To the extent that Purchaser provides, directly or indirectly, any
Confidential Information to any Authorized Advisor, Purchaser shall (a) ensure
that such Authorized Advisor maintain the confidentiality of the Confidential
Information to the same extent applicable to Purchaser as set forth in this
Section 4.5 and (b) be responsible for any breaches of this Section 4.5 by its
Authorized Advisors. Confidential Information does not include any information
that is or becomes publicly available through no fault of Purchaser, or that
Purchaser is required to disclose pursuant to applicable law, regulation or
legal process; provided, however, that if Purchaser or any Authorized Advisor is
requested or ordered to disclose any Confidential Information pursuant to any
court or other government order or any other applicable legal procedure, it
shall provide the Company with prompt notice of any such requirement and the
terms of and circumstances surrounding such requirement so that the Company may
seek an appropriate protective order or other remedy, or waive compliance with
the terms of this Section 4.5, and the Purchaser or such Authorized Advisor will
provide such cooperation, at Company’s expense, with respect to obtaining a
protective order or other remedy as the Company will request.

4.6 Brokers and Finders. The Purchaser has not employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finders’ fees in
connection with the Sale or the other transactions contemplated by this
Agreement.

Article 5
Miscellaneous

5.1 Legend. Each certificate that represents Shares shall have conspicuously
endorsed thereon the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. THIS SECURITY MAY
NOT BE OFFERED OR TRANSFERRED BY SALE, ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS
(A) A REGISTRATION STATEMENT FOR THE SECURITY UNDER THE SECURITIES ACT IS IN
EFFECT OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS
SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR RELEVANT STATE SECURITIES LAWS.

5.2 Brokerage. Each party hereto will indemnify and hold harmless the other
against and in respect of any claim for brokerage or other commissions relative
to this Agreement or to the transactions contemplated hereby, based in any way
on agreements, arrangements or understandings made or claimed to have been made
by such party with any third party.

5.3 Assignment; Parties in Interest. All representations, covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not. Purchasers may not
assign this Agreement without the Company’s prior written consent. This
Agreement is made solely for the benefit of and is binding upon each Purchaser
and the Company, and no other person shall acquire or have any right under or by
virtue of this Agreement.

5.4 Notices. All notices, requests, consents, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, on the date of transmittal of services via facsimile to the party
to whom notice is to be given (with a confirming copy delivered within 24 hours
thereafter), or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or overnight mail via a nationally recognized courier providing a
receipt for delivery and properly addressed as follows:

      If to the Company:  
SafeStitch Medical, Inc.
4400 Biscayne Blvd.
Miami, FL 33137
Attn: James J. Martin, Chief Financial Officer
Fax: (305) 575-4130
With a copy to:  
SafeStitch Medical, Inc.
4400 Biscayne Blvd.
Miami, FL 33137
Attn: Joshua Weingard, Chief Legal Officer
Fax: 305-575-4130
If to the Purchaser:  
To the address specified on the signature page hereto.

Any party may change its address for purposes of this paragraph by giving notice
of the new address to each of the other parties in the manner set forth above.

5.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida for all purposes and in all
respects, without regard to the conflict of law provisions of such state that
would cause the laws of another jurisdiction to apply. The parties hereto
acknowledge and agree that venue and jurisdiction for any claim, suit or
controversy related to or arising out of this Agreement shall lie in the state
or federal courts located in Miami-Dade County, Florida. THE PARTIES HEREBY
WAIVE THE RIGHT TO JURY TRIAL OF ANY MATTERS ARISING OUT OF THIS AGREEMENT OR
THE CONDUCT OF THE RELATIONSHIP BETWEEN THEM.

5.6 Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties with respect to the subject matter hereof.

5.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile or other electronically
scanned and transmitted signatures shall be deemed originals for all purposes of
this Agreement.

5.8 Amendments and Waivers. This Agreement may be amended or modified, and
provisions hereof may be waived, only with the written consent of the Company
and each Purchaser.

5.9 Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.

5.10 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
any term or provision of this Agreement.

5.11 Liability Not Affected by Knowledge or Waiver. The right to recovery of
losses or other remedy based upon breach of representations, warranties or
covenants will not be affected by any investigation conducted, or knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance or noncompliance with any such representation,
warranty, or covenant.

[signature pages follow]

1

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first above
written.

SAFESTITCH MEDICAL, INC.

By:       
Name: Jeffrey G. Spragens
Title: President and Chief Executive Officer


Company Signature Page to Securities Purchase Agreement

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first above
written.

         
PURCHASER(S):
If a corporation or other entity:  
     
(name of corporation or entity)
By:     
Name:
   
Title:
If an individual:  
     
Name:
   
     
(Name of co-purchaser, if any):
Number of Purchaser Shares:  
     
Contact Information:  
Address:
   
     
     
     
     
Telephone:     
Facsimile:     
E-mail:     
Social Security Number or Tax
Identification Number of the Registered
Holder listed above:  
     




Purchaser Signature Page to Securities Purchase Agreement

2